Title: Wednesday. Septr. 6. 1769.
From: Adams, John
To: 


       Mr. Cudworth told me on the Town house Steps, that Mr. Charles Paxton, the Commissioner, told him this day, that it was possible, he might be sent with some Proscess on board a Man of War, and he advised him, as a friend not to attempt to take any Man from on Board the Man of War; for you have no Right to, and if you attempt it, you’l never come away alive—and I want to see Otis the Deputy Sherriff to give him the same Advice.—Cudworth told this to Otis in my Hear­ing, and Otis went directly to Mr. Paxtons as I since hear, and Mr. Paxton gave him the same Advice.
      